Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “inner channel extending circumferentially along an inner surface of the wall from a first arc point to a second arc point" and the "rotatable blade being circumferentially bounded by the first arc point and the second arc point” must be clearly shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record when considered as a whole, alone or in combination, fails to neither teach nor render obvious the particular combination of claim 1 and claim 14 including an inner channel extending circumferentially along an inner surface of the wall from a first arc point to a second arc point, the rotatable blade being circumferentially bounded by the first arc point and the second arc point, the crusher position comprising the rotatable blade in engagement with the rotatable drum at the first arc point, and the agitator position comprising the rotatable blade in engagement with the rotatable drum at the second arc point.
Specifically, US 20130305763 (Nuss) is the closest prior art of record which teaches many of the features of claim 1 including An ice dispensing assembly for an appliance [0009] “the present invention provides an ice dispensing assembly for an appliance”, the ice dispensing assembly comprising: a container for receiving ice (ice storage container 200), the container having a bottom defining an opening for passing ice from the container [0034] “Container 200 has a bottom 202 that defines an opening 204”; a rotatable drum [0034] “a drum or rotatable cylinder 206” defining a central axis (shaft 212) and positioned below the container (fig 3) at the opening defined by the bottom of the container, the rotatable drum having a wall [0036] “rotatable cylinder 206 has an outer cylindrical wall 208” 
Nuss further teaches a motor (motor 216) in mechanical communication with the rotatable drum [0048] “Motor 216 is now operated to rotate cylinder 206” and configured to selectively cause the rotatable drum to rotate about the central axis [0043] “Motor 216 can be selectively operated by e.g., a controller”; an agitator bridge [0042] “tine 230 may be connected by an extension or bridge 232” extending above the wall [0042] “At the top end, cylinder 206 includes a pair of tines 230 that extend into container 200 along vertical direction” in rotational engagement with the rotatable drum [0042] “As cylinder 206 is rotated, tines 230 stir ice in container 200”; and a rotatable blade (locking blades 214) housed within the rotatable drum below the agitator bridge (fig 4-6), the rotatable blade being in selective rotational engagement with the rotatable drum [0037] “Each locking blade 214 is configured to rotate completely around shaft 212 (i.e. a full 360 degrees) in a first direction designated with arrow A in FIG. 4. Conversely, if rotated in a second direction designated with arrow B, locking blades 214 will eventually lock into a fixed position on shaft 212”. 
While it is known in the art to engage selectively rotatable blades in a first direction of rotation, but not a second direction of rotation, the prior art does not show blades constrained by a partial circumferential channel wherein the end points of said channel dictate the mode of an ice dispenser. Accordingly, there is no teaching in the prior art of an inner channel extending circumferentially along an inner surface of the wall from a first arc point to a second arc point, the rotatable blade being circumferentially bounded by the first arc point and the second arc point, the crusher position comprising the rotatable blade in engagement with the rotatable drum at the first arc point, and the agitator position comprising the rotatable blade in engagement with the rotatable drum at the second arc point. The amount of redesign that would be required to modify Nuss to meet the claimed limitations would not be possible without improper hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN J. CUSICK whose telephone number is 303-297-4290. The examiner can normally be reached on Monday-Thursday 7:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.J.C./Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763